 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDTULSA HUDSON COMPANYandLODGE 790, INTERNATIONAL ASSOCIATIONOF MACHINISTS, PETITIONERTULSA HUDSON COMPANYandTULSA GENERAL DRIvERS, WAREHOUSE-MEN ANDHELPERS,LOCAL UNION 523, PETITIONER.CasesNos.16-RC-686 and 16-RC-688.May 17, 1951Decision and Direction of ElectionsUpon separate petitions duly filed,' a consolidated hearing was heldbefore Charles Y. Latimer, hearing officer.The hearing officer's rul-ings made at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a thiree-member, panel [Chairman Herzog and MembersMurdock and Styles].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer.3.Questions affecting commerce exist concerning the representationof certain employees of the'Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute separateunits 2 appropriate for the purpose of collective bargaining within themeaning of Section 9 (b) of the Act.Case No. 16-RC-686The Petitioner alid Employer are in substantial agreement-as to thecomposition of the unit.Disagreement exists only as to the inclusionor exclusion of the service salesman.The Petitioner would excludeand the Employer include the service salesman. The Petitioner urgesexclusion on the basis that the service salesman is a supervisor.Theservice salesman receives customers who drive their automobiles tothe Employer's shop for repairs, diagnoses mechanical troubles, writesup customers' repair orders, and advises the mechanics as to the workrequired on the basis of the customers' orders.He attempts to sell1These cases were consolidated by order of the Acting Regional Director on March9, 1951.2 The parties to these proceedings agreed to set up two separate units, described here-inafter.Whileordinarily we would Include In one unit all the employees sought to berepresented In the two separate units herein(seeMassachusettsMotor CarCompany, Inc.,90 NLRB No.186), we find no reason here to overrule the agreement of the parties, andwill permit It to stand.94 NLRB No. 102. SACO-LOWELL SHOPS647automotive accessories and makes minor. mechanical ,adjustments andinstallation of appliances.He frequently runs road tests to determinewhether or not the defects reported by the customers were corrected bythe mechanics and reports the results of his investigation directly to theservice manager.As a rule automobiles brought in for repairs areassigned to mechanics in rotation.On various occasions the servicesalesman has taken mechanics off the repair of one automobile andassigned them to emergency repair work at the instance of the servicemanager or on his own accord.The service salesman, however, has no authority to hire, discharge,reward, or discipline any of the mechanics or other employees, northe authority effectively to recommend such action.Further the evi-dence does not indicate that he in any way responsibly directs thework of any mechanic. Upon these facts and the record as a whole, wefind that the service salesman is not a supervisor within the meaning ofthe Act; in view of the interrelation and integration of his work withthat performed by mechanics, we shall include him in the unit.'We find, 'therefore, that the appropriate unit consists of all me-chanics, body-men, painters and their. helpers, including the servicesalesman, employed at the Employer's Tulsa, Oklahoma, automotiveagency, but excluding office clerical employees, salesmen, watchmen,professional employees, guards, and supervisors as defined by the Act.Case No. 16-RC-688We find all porters,greasers,washers, parts-men, polishers, andchauffeurs,employed at the Employer's Tulsa, Oklahoma, automotiveagency but excluding mechanics,guards,clerical employees,profes-sional employees and supervisors as definedby the Act,constitute a.unit appropriate for the purpose of collective bargaining within themeaning of Section 9(b) of the Act .4[Text of Direction of Elections omitted from publication in thisvolume.]6 SeeThe Fuller AutomobileCompany d/b/a The FullerAutomobile Company andFullerManufacturing&Supply Company,88 NLRB 1452, 1457, 1458;MassachusettsMotor Car Company, Inc.,supra;Public MotorsCo.,90 NLRBNo. 273.* This unit was agreedto by the parties.SAGO-LOWELL SHOPSandINTERNATIONAL ASSOCIATION OF MACHIN-ISTS,PETITIONER.Case No. 1-RC-2O05.May 17, 1951Decision and Directionof ElectionUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held beforeSidney A. Coven,94 NLRB No. 94.